PER CURIAM.
This was an action brought by the appellant, a registered real estate broker, to recover the sum of $50,736 as a commission for services claimed to have been rendered by him in finding a purchaser ready, willing, and able to buy on terms accepta*196ble to appellee, which offer appellee refused to accept.
Both parties sought judgment through summary proceeding. Their respective motions were supported by affidavits and depositions. The trial court granted the motion of appellee for summary judgment, in consequence of which he entered judgment for appellee. Basically, the court’s position was that there was no genuine issue of any material fact on question of liability of ap-pellee on the cause of action stated; that there had been no complete listing of the property; and that, as a matter of law, appellant had not found a purchaser ready, able and willing to buy on terms acceptable or agreed to by appellee. In this connection see the case of McAllister Hotel, Inc. v. Porte, Fla.1957, 98 So.2d 781.
We do not find from the record that the trial judge erred in entering summary judgment for appellee. Accordingly, the judgment is affirmed.
Affirmed.
KANNER, C. J., SHANNON, J., and PARKS, L. L., Associate Judge, concur.